 


113 HR 5572 IH: Protecting Students from Worthless Degrees Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5572 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. Conyers (for himself, Mr. Cohen, Mr. Grijalva, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Armed Services and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide consumer protections for students. 
 
 
1.Short titleThis Act may be cited as the Protecting Students from Worthless Degrees Act. 
2.Consumer protections for students 
(a)In general 
(1)DefinitionsIn this section: 
(A)Federal financial assistance programThe term Federal financial assistance program means a program authorized and funded by the Federal Government under any of the following provisions of law: 
(i)Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). 
(ii)Title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.). 
(iii)The Adult Education and Family Literacy Act (20 U.S.C. 9201 et seq.). 
(iv)Chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code. 
(v)Chapter 101, 105, 106A, 1606, 1607, or 1608 of title 10, United States Code. 
(vi)Section 1784a, 2005, or 2007 of title 10, United States Code. 
(B)Institution of higher educationThe term institution of higher education— 
(i)with respect to a program authorized under subparagraph (A)(i), has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); 
(ii)with respect to a program authorized under subparagraph (A)(ii), has the meaning given the term postsecondary educational institution as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801); 
(iii)with respect to a program authorized under subparagraph (A)(iii), has the meaning given the term postsecondary educational institution as defined in section 203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202); 
(iv)with respect to a program authorized under subparagraph (A)(iv), has the meaning given the term educational institution under section 3452 of title 38, United States Code; 
(v)with respect to a program authorized under subparagraph (A)(v), means an educational institution that awards a degree or certificate and is located in any State; and 
(vi)with respect to a program authorized under subparagraph (A)(vi), means an educational institution that awards a degree or certificate and is located in any State. 
(C)State 
(i)StateThe term State includes, in addition to the several States of the United States, the Commonwealth of Puerto Rico, the District of Columbia, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and the freely associated States. 
(ii)Freely associated StatesThe term freely associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau. 
(2)Consumer protectionsNotwithstanding any other provision of law, an institution of higher education is not eligible to participate in a Federal financial assistance program with respect to any program of postsecondary education or training, including a degree or certificate program, that is designed to prepare students for entry into a recognized occupation or profession that requires licensing or other established requirements as a pre-condition for entry into such occupation or profession, unless— 
(A)the successful completion of the program fully qualifies a student, in the Metropolitan Statistical Area and State in which the student resides (and in any State in which the institution indicates, through advertising or marketing activities or direct contact with potential students, that a student will be prepared to work in the occupation or profession after successfully completing the program), to— 
(i)take any examination required for entry into the recognized occupation or profession in the Metropolitan Statistical Area and State in which the student resides, including satisfying all Federal, State, or professionally mandated programmatic and specialized accreditation requirements, if any; and 
(ii)be certified or licensed or meet any other academically related pre-conditions that are required for entry into the recognized occupation or profession in the State; and 
(B)the institution offering the program provides timely placement for all of the academically related pre-licensure requirements for entry into the recognized occupation or profession, such as clinical placements, internships, or apprenticeships. 
(3)Regulations on pre-accredited programsThe Secretary of Education shall promulgate regulations on requirements of an institution of higher education with respect to any program of the institution that is in a pre-accredited status, including limitations on, or requirements of, advertisement of the program to students. Such regulations shall be consistent with the provisions of paragraph (2). 
(4)Loan dischargeThe Secretary of Education shall promulgate regulations that condition eligibility for an institution of higher education to participate in any Federal financial assistance program on the institution signing with each student enrolled in any program of the institution that is in a pre-accredited status, a loan discharge agreement. 
(b)Effective dateThis section shall be effective on the date that is 1 year after the date of enactment of this Act. 
 
